Title: From Thomas Jefferson to David Ross, 25 May 1781
From: Jefferson, Thomas
To: Ross, David


        
          Sir
          Charlottesville May 25th 1781.
        
        The Clothing which came here from Philadelphia is ordered to the Point of Fork in the Waggons which brought it. The other Waggons also proceed there.
        The Baron Steuben has written to me on the Subject of having the New Levies immediately equipped which I think with him to be very important. You will please to provide for them such articles as he shall inform you are wanting. According to the late Regulations every Thing of the clothing kind should pass through the hands of the Cloathier (Mr. Armistead or Peyton) one of whom, if not attending, should be sent for.
        Though it is not incumbent on the State to provide Stores for the Officers yet the General Officers are so much taken up with the Business of Command that they can scarcely do it themselves. I think indeed their Applications would be more proper to the Continental Quarter Masters. However Harmony with them is so essential for the public Good, and the present Requisition of Baron  Steuben being as you say very moderate I think it will be better to comply with it taking from him a proper Voucher to debit the United States. I am &c.,
        
          Thomas Jefferson
        
      